 

 

_Z FLED ____ LODGED

   
  
    

 

| PY
UNITED STATES DISTRICT COURT |——ECENEO —_00
DISTRICT OF ARIZONA MAY 08 2020
WITNESS LIST CLERK U $ DIGTAIOT GOURT
DISTAIST OF ARIZONA
Case Number: 20-08033MJ-MTM Judge Code: 70CH Date: 05/08/2020

 

 

In the Matter of the Extradition of Ali Yousif Ahmed Al-Nouri

[| Plaintiff / Petitioner Defendant / Respondent

L] Non-Jury Trial [ Jury Trial L Other Hearing: Detention Hearing

 

 
   

 

 

 

 

 

— er Peo eee : » shea = - a
Jabir Algarawi S| 5] _ S | c| a6
Youkhanna Khaninia 5 ¢| 20 5| ? }ee
Tanler Klemstine 5| | 20 e e| —_
Ziaad Ismael Mustafa s\x\z0 5\ % \e. Z

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
